                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

UNITED STATES OF AMERICA

VS.                                                              CASE NO: 2:18-cr-88-FtM-38MRM

JACK W. TURTLE


                                        OPINION AND ORDER1

        Before the Court is Defendant Jack W. Turtle’s Motion to Dismiss the Superseding

Information (Doc. 57) and the Government’s response (Doc. 58).

        The Government initially charged Turtle with seven counts of selling American

alligator eggs in violation of the Lacey Act, 16 U.S.C. § 3371 et seq., predicated on the

Endangered Species Act (“ESA”), 16 U.S.C. § 1531 et seq. (Doc. 1). Turtle filed a motion

to dismiss the information, which the Court denied. (Doc. 52). The Government then

filed a superseding information, which added seven counts of taking American alligator

eggs in violation of the ESA. (Doc. 53). Each new charge for taking eggs corresponds

with one of the original charges for selling eggs.

        Turtle now moves to dismiss the Superseding Information on the grounds raised

in his first motion to dismiss. (Doc. 57). Both Turtle and the Government state that the

Court can rule on the Motion to Dismiss the Superseding Information based on the same

facts and arguments made with respect to the initial motion to dismiss. (Doc. 57; Doc.



1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not
endorse, recommend, approve, or guarantee any third parties or the services or products they provide on
their websites. Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that
a hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
58). The Court finds that the reasoning stated in its Order (Doc. 52) denying Turtle’s initial

motion to dismiss applies to the Superseding Information. That is, although Congress

has not abrogated Turtle’s right to take and sell alligator eggs, those rights are not

unlimited.   The Government can enforce reasonable and necessary conservation

measures against Turtle, despite his membership in the Seminole Tribe of Florida. 50

C.F.R. § 17.42(a), which generally prohibits the taking and sale of American alligator

eggs, is such a measure.

       Accordingly, it is now

       ORDERED:

       Defendant Jack W. Turtle’s Motion to Dismiss the Superseding Information (Doc.

57) is DENIED.

       DONE AND ORDERED at Fort Myers, Florida, this February 20, 2019.




Copies: Counsel of Record




                                              2
